DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 06/14/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 10 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 03/14/22 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 1-7, 10-13, 15, 17, and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Godumala et al. (Chem. Mater.  2018, 30, 5005-5012) as set forth in the Non-Final Rejection filed 03/14/22 is withdrawn in view of the Applicant’s arguments.

5.	The rejection of Claims 4-18 under 35 U.S.C. 103 as being unpatentable over Parton et al. (US 2003/0129449 A1)) in view of Sung et al. (US 2008/0157663 A1) and Godumala et al. (Chem. Mater.  2018, 30, 5005-5012) as set forth in the Non-Final Rejection filed 03/14/22 is withdrawn in view of the Applicant’s arguments.

6.	The rejection of Claims 19 and 20 under 35 U.S.C. 103 as being unpatentable over Godumala et al. (Chem. Mater.  2018, 30, 5005-5012) in view of Nakamura (US 2006/0113905 A1) as set forth in the Non-Final Rejection filed 03/14/22 is withdrawn in view of the Applicant’s arguments.

Allowable Subject Matter
7.	Claims 1-20 are allowed.
	The closest prior art is provided by Nagaraj et al. (J. Het. Chem.  2007, 44(6), pages 1357-1361), which discloses the following compound:

    PNG
    media_image1.png
    145
    202
    media_image1.png
    Greyscale

(page 1358) where R includes groups such as phenyl (Entry a, Table 1, page 1359).  However, it is the position of the Office that neither Nagaraj et al. singly nor in combination with any other prior art provides sufficient motivation to produce an organic compound according to Applicant’s formula 1, particularly in regards to the nature of the Ar1 group.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786